By the Court.
Tke petitioners’ right to this money is olear .and manifest, and an action of account would have lain against said Lydia for it; but as said Aaron had recovered a judgment against her, which she had satisfied by her. no tes to the said Daniel, on which he had recovered judgments and executions against her; the petitioners recovering against her at law must have been very doubtful; but had they recovered, it would have been no bar to said Daniel’s executions; that ultimately resort must have been had to chancery for the proper relief. It is clear that the petition states matter sufficient for chancery to proceed upon; that the relief granted was proper;•and that the injunction laid upon the administrator of said Daniel extends only to the debt in the executions, which was decreed to be paid to the petitioners.